DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 15 March 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. 
All rejections not recited herein are hereby withdrawn. In particular, the previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims to recite that the method is one of treating MDS in a subject in need thereof and to require performing the final steps of d) classifying the subject as having a TED- profile and severe MDS; and e) treating the subject with treatment selected from the group consisting of: hematopoetic stem cell transplant; bone marrow transplant; administering hypomethylating agents, chemotherapeutic agents or combinations thereof, wherein said treatment is aggressive and effectively treats severe MDS. The treating step is considered to integrate the judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>, now incorporated into the MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107.
Election/Restrictions
3. In the reply of 09 October 2020, Applicant elected, without traverse, Group I, and the species of the combination of the PPT2, AKR1C3 and SELPLG genes from table 19, and the treatment of administering “hypomethylating agents, chemotherapeutic agents or combinations thereof”. 
Regarding the requirement to elect a particular species of treatment, this requirement is withdrawn and the claims have been fully examined for each of the species listed in the claims of “hematopoetic stem cell transplant; bone marrow transplant; administering hypomethylating agents, chemotherapeutic agents or combinations thereof. 
Because the subject matter of the alternative treatments previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 June 2020, as it pertained to the election of a particular treatment is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
4. 	Claims 1-12, 15-17, 21 and 22 are pending.

Claims 11, 12, 17, 21 and 22 read on the elected invention and have been examined herein. It is noted that the claims encompass non-elected subject matter of markers other than the combination of each of the PPT2, AKR1C3 and SELPLG. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
	Maintained Rejection - Improper Markush Grouping Rejection
5. Claims 11, 12, 17, 21 and 22 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be 
	The Markush groupings of the 79 individual genes listed in Table 19 and combinations thereof, as well as the GPA, band-3 and a4-integrin proteins and combinations thereof; the nucleic acids of HBM, SCL2A1, SLC25A37, HEMGN, SLC4A1, TFRC, BLVRB, AHSP, PRDX2, HNBS, GATA1, KLF1, TAF1, ZFPM1, and FM02; and mutations in one or more of TET2, SF3B1, DNMT3A, SRSF2 and ASXL1 (claims 17-20)  are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	It is noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).

A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  Similarly, the genes comprising mutations do not share structural similarity with one another or the other recited markers. The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with a TED profile and severe myelodysplastic syndrome. Accordingly, while the different genes are asserted to have the property of having an expression level or mutation that is correlated with a TED profile and severe myelodysplastic syndrome, they do not share a substantial structural similarity essential to this activity.

Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Also, see MPEP 803.02IIID which states “Note that no Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 2117, subsection III), and all other conditions of patentability have been satisfied.”Response to Remarks:
It is first noted that this rejection applies to new claims 21 and 22 to the extent that these claims encompasses methods wherein the “one or more genes chosen from” include the genes PPT2, AKR1C3 and SELPLG and thereby the claims are encompass methods that detect a test gene expression profile of the individual genes of PPT2, AKR1C3 and SELPLG and subcombinations thereof. Further claim 22 also 
The response argues that the genes all comprise nucleotides and the proteins all comprise amino acids and thereby the recited species have a common structure. It is argued that the claims require detecting the genes and proteins and that this is the common property set forth in the claims. The response states:
“the Examiner contends that fact that the genes all comprise nucleotides does not support that they have a single structural similarity because that is not essential to the common activity of being correlated to a TED profile. However, that is not the function of the genes and proteins in the currently claimed invention. For the purpose the currently claimed invention, which for the purpose of the genes and proteins are steps to detect levels of expression and compare them to levels of known expression, only the single structural similarity of comprising nucleotides or amino acids is necessary as it is this structure that allows them to be detected. There is no need for them to have a structural activity that is essential to the common activity of being correlated to a TED profile, because that is not their function in the claimed invention.”

These arguments have been fully considered but are not persuasive. 
With respect to claims 17 and 22, proteins and genes do not share a common structure. As stated by Applicants, proteins comprise amino acids and genes comprise nucleotides. Amino acids have a different structure compared to nucleotides and thus the species do not share a common structure.  
Regarding claims 11, 12, 17, 21 and 22, the recited genes do not share a significant structural element because the order of the individual nucleotides present in the genes (and the order of the amino acids present in the proteins) are distinct from one another. There is no common structure shared between, for example, the individual genes of HBM and SCL2A1. 
a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
Herein, the genes and proteins do not share a common chemical structure (sequence of nucleotides or amino acids) which occupies a large portion of their structure. Alternatively, the individual nucleotides and amino acids are not a structurally distinctive portion in view of the existing art and the individual nucleotides and amino acids do not share a common structure essential to the asserted common property or activity.
Regarding a common structure, Applicant’s attention is further directed to MPEP 2117IVA which states:
“The Harnisch court also cited its earlier decision in In re Jones, 162 F.2d 479 (CCPA 1947) with approval as to the proper approach to evaluating claims containing Markush groups. According to the Harnisch court, "in determining the propriety of a Markush grouping the compounds must be considered as wholes and not broken down into elements or other components." In other words, when considering whether the members of a Markush group have sufficient structural similarity and common use to meet prongs 1 and 2 above, the proper focus should be on the commonality across all of the alternative embodiments of the invention within the scope of the claim. Note that in the Harnisch decision, the court looked to the common structure of the coumarin core and its associated common function as a dye, even though the coumarin core was not part of the variable Markush groups of substituents. A Markush grouping is not improper simply because the members of a list of alternative elements or substituents of the invention, as distinguished from a list of complete embodiments of the invention, lack "a single structural similarity" or a common use. When assessing whether a Markush grouping defining a chemical compound is proper, each claimed chemical compound as a whole must be compared and analyzed to determine whether the claimed compounds share both a substantial single structural similarity and a common use.” (Emphasis added).

Further, the common function of the genes and proteins, in the context of the present claims, is not merely that the genes and proteins can be detected (via the presence of any sequence of nucleotides or amino acids).  Rather, the present claims are directed to methods of treating MDS in a subject in need thereof, and require classifying the subject as having a TED- profile and severe MDS based on the expression levels of the genes or proteins. Thus, the common function of the genes and proteins is that their expression level is correlated with severe MDS. The claims are not drawn generally to a method for detecting expression of any gene or protein, wherein the methods do not require any correlation with a disorder and do not require treatment of the disorder based on the detected correlation. Thus, Applicant’s characterization of the claims and the function of the genes and proteins is not consistent with the claims themselves.
Note that this rejection may be obviated by amendment of claims 11 and 17 to recite at step a) “assaying a sample from the subject to obtain a test profile comprising the gene expression profile of the PPT2, AKR1C3 and SELPLG genes.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634